Electronically Filed
                                                     Supreme Court
                                                     SCWC-XX-XXXXXXX
                                                     02-DEC-2021
                                                     02:59 PM
                         SCWC-XX-XXXXXXX             Dkt. 3 ODSAC

          IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                          YURIE YAMANO,
                 Petitioner/Plaintiff-Appellant,

                               vs.

                        JAMES J. NAVAJA,
                 Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; FC-CU NO. 18-1-6007)

      ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins,
                              JJ.)

     It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate

Court of Appeals at the time the application for writ of

certiorari was filed, see Hawaiʻi Revised Statutes § 602-59(a)

(2017); see also Hawaiʻi Rules of Appellate Procedure (“HRAP”)

Rule 36(b)(1) (2016),

     IT IS HEREBY ORDERED that Petitioner’s application for writ

of certiorari, filed December 1, 2021, is dismissed without

prejudice to re-filing the application pursuant to HRAP Rule

40.1(a) (2017) (“The application shall be filed within 30 days
after the filing of the intermediate court of appeals’ judgment

on appeal or dismissal order, unless the time for filing the

application is extended in accordance with this Rule.”).

    DATED: Honolulu, Hawaiʻi, December 2, 2021.

                              /s/   Mark E. Recktenwald

                              /s/   Paula A. Nakayama

                              /s/   Sabrina S. McKenna

                              /s/   Michael D. Wilson

                              /s/   Todd W. Eddins




                                2